UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                        No. 97-4169
TIMOTHY DWAYNE HARDWICK, a/k/a
Timmy Hardwick, a/k/a Timothy
Dewayne Hardwick,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Florence.
C. Weston Houck, Chief District Judge.
(CR-94-13)

Submitted: October 28, 1997

Decided: November 13, 1997

Before HALL, MURNAGHAN, and WILKINS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William F. Nettles, IV, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. J. Rene Josey, United States Attorney,
Alfred W. Bethea, Jr., Assistant United States Attorney, Florence,
South Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Timothy Dwayne Hardwick appeals from the district court's order
revoking his supervised release. Because we find the evidence suffi-
cient to support the revocation, we affirm.

Hardwick surrendered himself to the United States Probation
Office on a warrant charging him with violations of his supervised
release. During his revocation hearing before the district court, Hard-
wick admitted certain violations but denied committing two counts of
assault with a deadly weapon and one count of malicious injury to
property, both Grade A violations under the Guidelines. See U.S. Sen-
tencing Guidelines Manual § 7B1.1 (1995); State v. Pilgrim, 465
S.E.2d 108, 110 (S.C. 1995), aff'd as modified , 482 S.E. 2d 562 (S.C.
1997). The district court reviewed the transcripts of the detention
hearing. The transcripts contained the eye-witness testimony of Sonny
and Hazel Horn that Hardwick committed the Grade A violations and
also of Melba McPhatter, the alleged victim and Hardwick's "on and
off" girlfriend, that she started the fight and that Hardwick did not "do
anything." Because the district court found that Hardwick had com-
mitted the Grade A violations under the Guidelines and that he had
also committed numerous Grade C violations, the court revoked
Hardwick's supervised release and sentenced him to twenty-four
months imprisonment.

Hardwick claims that the district court abused its discretion in find-
ing that he had committed the Grade A violations. Specifically, Hard-
wick contends that the district court abused its discretion by not
crediting the testimony that McPhatter gave on his behalf. This court
will not, however, review the court's determination of a witness's
credibility. See United States v. Saunders, 886 F.2d 56, 60 (4th Cir.
1989).

                    2
To the extent that Hardwick is challenging the sufficiency of the
evidence to support his revocation, we find that the evidence pres-
ented in this case constituted a sufficient basis upon which the district
court could be reasonably satisfied that Hardwick violated the condi-
tions of his supervised release. See 18 U.S.C.A. § 3583(e)(3) (West
Supp. 1997) (providing that violation of supervised release need only
be proven by preponderance of evidence). Mr. Horn testified that he
and his wife observed Hardwick strike McPhatter and that McPhatter
asked them to help her because Hardwick was going to kill her. Mr.
Horn further testified that he saw Hardwick chase and hit McPhatter
with a knife in his hand and that he observed that Hardwick had blood
on his hands. Mr. Horn further stated that Hardwick then threatened
his wife and him.

We determine that the evidence was sufficient to support the dis-
trict court's finding that Hardwick committed two counts of assault
with a deadly weapon and one count of malicious injury to property,
and thus that Hardwick violated the terms of his supervised release.
See 18 U.S.C.A. § 3583(e)(3); USSG§ 7B1.1. Thus, we find that the
district court did not abuse its discretion in revoking Hardwick's term
of supervised release. See United States v. Copley, 978 F.2d 829, 831
(4th Cir. 1992). Accordingly, we affirm.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                     3